240 F.3d 1331 (11th Cir. 2001)
George N. KOIKOS, Plaintiff-Appellant,DeJuan Harris, Brian Armstrong, Intervenors-Appellants,v.The TRAVELERS INSURANCE COMPANY, Charter Oak Insurance Company, Defendants- Appellees,
No. 00-11611.
United States Court of Appeals,Eleventh Circuit.
Feb. 7, 2001.Feb. 20, 2001

Appeal from the United States District Court for the Northern District of  Florida (No. 99-00057-CV-4-WS); William H. Stafford, Judge.
Before ANDERSON, Chief Judge, and MARCUS and KRAVITCH, Circuit Judges.
KRAVITCH, Circuit Judge:


1
On April 25, 1997, George Koikos rented his restaurant to the Florida A&M  chapter of Alpha Kappa Psi Fraternity for a graduation party. During the party,  Charles Bell and Antonio Anderson attempted to enter the restaurant. They were  turned away after a heated exchange with several fraternity members who were  collecting an admission charge for the affair. When Bell and Anderson returned a  few minutes later, a fight broke out in the restaurant's lobby between Anderson  and some of the fraternity members gathered there. After Anderson was knocked to  the ground, Bell brandished a handgun and began firing as he helped Anderson to  his feet.


2
Bell fired in two separate-but nearly concurrent-rounds. Brian Armstrong and  DeJuan Harris were each hit by a single bullet while standing in the lobby. In  addition, three other guests were injured. The record indicates that the shots  injuring Armstrong and Harris came from the first round of shots.


3
Harris and Armstrong sued Koikos for negligently failing to provide adequate  security. Koikos in turn filed suit in state court against The Travelers  Insurance Company ("Travelers"), asking the court to declare that Armstrong's  and Harris's injuries resulted from multiple "occurrences" under the terms of  Koikos's liability insurance. After Travelers removed the case to federal  district court, Charter Oak Fire Insurance Company ("Charter Oak") was joined as  a defendant.1 Ultimately, Harris and Armstrong intervened as plaintiffs.  Travelers and Charter Oak ("Defendants") argued that the injuries resulted from  Koikos's alleged negligence and that the negligence constituted a single  "occurrence" under the terms of the policy.


4
The insurance policy in question contains an "Each Occurrence Limit" of  $500,000, "regardless of the number of: (a) Insureds; (b) Claims made or 'suits'  brought; or (c) Persons or organizations making claims or bringing 'suits.' "  The Each Occurrence Limit is defined as the maximum Defendants would pay  "because of all 'bodily injury' and 'property damage' arising out of any one  'occurrence.' " The policy further defines an "occurrence" as "an accident,  including continuous or repeated exposure to substantially the same general  harmful conditions."The parties filed cross motions for summary judgment. In determining whether the  injuries resulted from a single occurrence, the district court concluded that:


5
[T]his court is convinced that, if the Florida Supreme Court were to decide  the issue, it would hold that the "cause of an occurrence" is defined by  referring to the events or series of events for which the insured is legally  responsible. With the operative term so defined, it becomes clear that the  entire shooting incident at issue in this case constituted a single  occurrence.


6
Accordingly, the district court granted summary judgment to Defendants.


7
On appeal, Koikos argues that the district court incorrectly determined that the  injuries to both Armstrong and Harris resulted from one occurrence. He contends  that under American Indem. Co. v. McQuaig, 435 So.2d 414 (Fla.Dist.Ct.App.1983),  each of Bell's shots constitutes a separate occurrence. In McQuaig, the insured  shot two police officers during a fit of insanity. Id. at 415. The insured's  homeowner's insurance policy provided a maximum coverage of $100,000 "per  occurrence." Id. Because the policy at issue in McQuaig did not define the term  "occurrence," the court was forced to "look elsewhere for appropriate  definitions." Id.


8
The Florida District Court of Appeal employed the "cause theory" to determine  whether more than one "occurrence" had taken place. Id. Under this theory, "the  inquiry is whether 'there was but one proximate, uninterrupted, and continuing  cause which resulted in all of the injuries and damages.' " Id. (quoting  Bartholomew v. Ins. Co. of North America, 502 F.Supp. 246 (D.R.I.1980)). In  rejecting the insurance company's argument that the proximate cause of the  injuries was the insured's insanity, the court noted that the insurance company  "did not incur any liability because of [the insured's] insanity but rather  liability attached when [the insured] fired the shots which resulted in injury  to the two deputies." Id. at 416. The court went on to conclude that each of the  shots was a separate liability-creating occurrence subject to its own "per  occurrence" limit. Id.


9
Unfortunately, for two reasons the McQuaig opinion does not resolve the issue in  this case. First, it is unclear what effect-if any-this policy's definition of  "occurrence" would have under Florida law. Second, it is unclear whether in  using the "cause theory," we should focus on Koikos's alleged negligence or on  Bell's separate gunshots. Furthermore, decisions of other Florida courts are  difficult to square with the court's approach in McQuaig. See, e.g., Southern  Int'l Corp. v. Poly-Urethane Indus., Inc., 353 So.2d 646 (Fla.Dist.Ct.App.1977)  (holding that defective application of roof sealant to several buildings over  the course of several days was a single occurrence). Because the parties have  not cited nor have we uncovered any controlling Florida case directly on point,  we seek the assistance of the Supreme Court of Florida in resolving this issue.2


10
Having concluded that this case involves an unanswered question of state law  that is determinative of this appeal and having found no clear, controlling  precedent in the decisions of the Supreme Court of Florida, we certify the  following question of law to the Supreme Court of Florida for instructions:


11
DID THE INJURIES SUSTAINED BY BRIAN ARMSTRONG AND DEJUAN HARRIS RESULT FROM A  SINGLE OCCURRENCE OR MULTIPLE OCCURRENCES UNDER THE TERMS OF THE INSURANCE  POLICY ISSUED TO KOIKOS BY DEFENDANTS?


12
In certifying this question, we do not intend the particular phrasing of it to  limit the court in its consideration of the problem posed by the case. In order  to assist the court's consideration of the case, the entire record, along with  the briefs of the parties, shall be transmitted to the court.


13
QUESTION CERTIFIED.



NOTES:


1
 Charter Oak is the Travelers affiliate that issued the policy in question.  Travelers filed a motion to dismiss arguing that it was not a party to the  policy. The district court denied the motion and Travelers has not appealed that  decision.


2
 Auto-Owners Ins. Co. v. Anderson, 756 So.2d 29 (Fla.2000), cited as supplemental  authority by Defendants, does not answer the issue raised by this case. In  Anderson, the Florida Supreme Court compared a "per person/per accident" limit  with a "per occurrence" limit, noting that a "per occurrence limit" applies  "regardless of the number of persons involved in the accident...." Id. at 32 n. 3. The Florida Supreme Court, however, did not discuss how to determine whether  a single occurrence or multiple occurrences occurred.